70 F.3d 110
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Juan Consoro FAMILIA, Defendant, Appellant.
No. 95-1447.
United States Court of Appeals, First Circuit.
Nov. 14, 1995.

Juan Consoro Familia on brief pro se.
Sheldon Whitehouse, United States Attorney, and Kenneth P. Madden, Assistant United States Attorney, on brief for appellee.
Before SELYA, CYR and BOUDIN, Circuit Judges.
PER CURIAM.


1
Defendant Juan Consoro Familia appeals a district court order that denied his motion to reduce his sentence for lack of jurisdiction.  We have thoroughly reviewed the record and the parties' briefs on appeal.  We conclude that the district court's analysis is correct, hence we summarily affirm on the basis of the district court's order.


2
Affirmed. See 1st Cir.  R. 27.1.